UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2778



D. JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          versus

TOWN OF TRENTON, NORTH CAROLINA; JOFFREE T.
LEGGETT; Individually and as Town Mayor;
CHARLES C. JONES, Individually and as member
of Town Council; EDWARD EUBANKS, Individually
and as Member of Town Council; WILLARD O.
LEWIS, Individually and as member of Town
Council; ANN BROCK, Individually and as former
member of Town Council; EDWARD PARKER, Indi-
vidually and as former member of Town Council;
CLIFTON MILLS, SR., Individually and as former
member of Town Council; BOB D. HENDERSON,
Individually and as former member of Town
Council; JAMES R. FRANCK, Individually and as
former Town Mayor; SHERI M. DAVENPORT, Indi-
vidually and as former Town Counsel; JAMES R.
HOOD, Individually and as Town Counsel; GEORGE
W. DAVENPORT, Individually and as former Town
Mayor; C. GLENN SPIVEY, Individually and as
Town Clerk; their successors and agents,

                                           Defendants - Appellees.



                            No. 95-2820


D. JOHNSON WILLIS,
                                            Plaintiff - Appellant,
          versus

TOWN OF TRENTON, NORTH CAROLINA; JOFFREE T.
LEGGETT; Individually and as Town Mayor;
CHARLES C. JONES, Individually and as member
of Town Council; EDWARD EUBANKS, Individually
and as Member of Town Council; WILLARD O.
LEWIS, Individually and as member of Town
Council; ANN BROCK, Individually and as former
member of Town Council; EDWARD PARKER, Indi-
vidually and as former member of Town Council;
CLIFTON MILLS, SR., Individually and as former
member of Town Council; BOB D. HENDERSON,
Individually and as former member of Town
Council; JAMES R. FRANCK, Individually and as
former Town Mayor; SHERI M. DAVENPORT, Indi-
vidually and as former Town Counsel; JAMES R.
HOOD, Individually and as Town Counsel; GEORGE
W. DAVENPORT, Individually and as former Town
Mayor; C. GLENN SPIVEY, Individually and as
Town Clerk; their successors and agents,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Chief
District Judge. (CA-94-162-4-F)

Submitted:   January 11, 1996          Decided:   January 23, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


No. 95-2778 dismissed and No. 95-2820 affirmed by unpublished per
curiam opinion.


D. Johnson Willis, Appellant Pro Se. Kenneth Ray Wooten, Cheryl A.
Marteney, WARD & SMITH, P.A., New Bern, North Carolina; Dal Floyd
Wooten, III, Kinston, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


                                2
PER CURIAM:

     Appellant noted the appeal in No. 95-2778 outside the thirty-

day appeal period established by Fed. R. App. P. 4(a)(1), failed to

obtain an extension of the appeal period within the additional

thirty-day period provided by Fed. R. App. P. 4(a)(5), and is not

entitled to relief under Fed. R. App. P. 4(a)(6). The time periods
established by Fed. R. App. P. 4 are "mandatory and jurisdiction-

al." Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). The district court entered its order on April 14, 1995.

Appellant's notice of appeal was filed on September 15, 1995. We

dismiss the appeal as untimely.
     In No. 95-2820, Appellant appeals the district court's denial

of his motion for extension of time to appeal. Because the district

court did not abuse its discretion in determining that the motion
was not timely filed under Fed. R. App. P. 4(a)(6), we affirm the

district court's denial.

     We deny the Appellant's motions for oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                              No. 95-2778 - DISMISSED
                              No. 95-2820 - AFFIRMED



                                  3